Citation Nr: 0004926	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-49 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active duty for training from July 1967 to 
November 1967 and active service from June 1969 to January 
1971 and from November 1976 to December 1981.  He 
subsequently served in the U.S. Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a 
cardiovascular condition.  The Board notes that, in a Form 
21- 4138 filing dated in April 1997, the appellant withdrew 
his request for a hearing before the RO.


FINDINGS OF FACT

1.  The appellant's cardiovascular disorder, currently 
diagnosed as dilated cardiomyopathy, was first diagnosed many 
years following his discharge from service.

2.  No competent medical evidence has been presented or 
secured to establish that a causal relationship, or nexus, 
exists between the appellant's cardiomyopathy and his active 
service.

3.  The appellant's claim for service connection for a 
cardiovascular disorder is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
cardiovascular disorder is not well grounded, and there is no 
further duty to assist the appellant in the completion of his 
application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his cardiovascular disorder, 
currently diagnosed as dilated cardiomyopathy, was first 
manifested by his in- service complaints of chest pain and 
palpitations.  In making a claim for service connection, he 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  A 
cardiovascular disorder may be presumed to have been incurred 
in service, if the evidence shows that such disease became 
manifest to a degree of 10 percent within one year from the 
appellant's separation from active service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of a cardiovascular 
disorder during the appellant's first period of active 
service.  He first complained of recurrent right chest wall 
pain associated with rapid palpitations in September 1981.  
At that time, he denied symptoms of shortness of breath, 
diaphoresis, nausea and vomiting.  Physical examination 
revealed regular rate and rhythm of the heart without murmur 
or gallop.  There was
a notation of mild tenderness over the precordium.  
Assessment was of "chest wall pain."  On his discharge 
examination in November 1981, he complained of 3- 4 episodes 
of chest pain with palpitations over the past 8 months.  He 
was given a diagnosis of "chest pain, " and referred for 
cardiology consultation.  On cardiology consultation, he 
reported that his symptoms occurred while in the right 
lateral recumbent position.  Results of the evaluation, which 
included electrocardiogram (ECG or EKG) testing, were 
clinically evaluated as within normal limits (WNL).  

On VA examination, dated in March 1982, the appellant 
complained of intermittent chest pains of several months' 
duration.  Physical examination was unremarkable.  An x- ray 
examination was negative for evidence of significant 
cardiopulmonary abnormality.  An ECG showed sinus bradycardia 
but was otherwise within normal limits.

On his quadrennial Army Reserve examination, dated in April 
1984, the appellant again voiced complaint of "pain or 
pressure in chest" and "palpitation or pounding heart."  
However, physical examination at that time indicated a 
"normal" clinical evaluation of the heart.  He denied any 
such complaints on his October 1987, July 1990, and January 
1994 reserve examinations and he continued to receive 
"normal" clinical evaluations of the heart.

A March 1995 echocardiogram (ECHO) report, prepared by Juan 
J. Vazquez-Bauza, M.D., A.B.I.M., first revealed a clinical 
indication of dilated cardiomyopathy manifested by left 
ventricular hypertrophy with normal systolic function, and 
dilation of the left ventricle, right ventricle, and aortic 
root.  An April 1995 stress test examination noted that the 
appellant's septal wall abnormalities might be due to his 
familial history of cardiomyopathy.

In August 1996, the RO's medical examiner reviewed the record 
and provided opinion that the 1995 ECHO and stress test 
reports supported a clinical diagnosis of cardiomyopathy of 
unknown etiology or onset.  In arriving at a diagnosis, the 
examiner noted that, although the appellant did complain of 
chest pain during service, he did not manifest any cardiac 
pathology at that time.  The examiner further noted that the 
1982 VA examination, which included EKG and chest x- ray 
studies, failed to establish the existence of an organic 
heart disease.  There was an EKG finding of sinus 
bradycardia, but this may have been functional in nature.  In 
summary, the examiner indicated that heart disease was first 
established in 1995 and that there was no factual evidence of 
record to support a causal relationship between such disease 
and active service.

Subsequent records included January 1997 EKG "normal" test 
findings which included notation of a normal sinus rhythm.  A 
June 1997 letter from Ivan J. Llado-Gonzalez, M.D., F.A.C.C., 
reported treatment of the appellant since 1996 due to a 
diagnosis of dilated cardiomyopathy.

Initially, the Board notes that service medical records do 
record the appellant's complaint of chest pain and 
palpitations with an assessment of chest wall pain.  He 
currently holds a diagnosis of dilated cardiomyopathy.  As 
such, he clearly has satisfied the first two prongs of the 
Caluza requirements.  Nonetheless, for the reasons discussed 
below, the Board finds that the appellant's claim of service 
connection for a cardiovascular disorder is not well grounded 
as he has failed to satisfy the third Caluza requirement.

Upon review of the record, the Board finds no medical 
evidence of record suggesting that the appellant manifested a 
cardiovascular disorder in service or, alternatively, to a 
degree of ten percent or more following service.  Certainly, 
he did complain of chest pain and palpitations in service but 
such symptomatology, in and of itself, is insufficient to 
establish the existence of a cardiovascular disorder in 
service.  See Hicks v. West, 12 Vet.App. 86, 89 (1998).  Of 
significance, a cardiology consultation upon his discharge 
from service, as well as a VA examination conducted within 
one year from his separation, failed to establish the 
existence of a clinically diagnosable cardiovascular 
disorder.  Furthermore, the RO's medical expert, upon review 
of the claims folder, concluded that the appellant did not 
manifest cardiac pathology during service or within one year 
therefrom.  There is no competent medical opinion to the 
contrary.  Accordingly, the Board must conclude that his in- 
service complaints of chest pain and palpitations were acute 
and transitory, and resolved without residuals.

Furthermore, the Board finds that there is no medical 
evidence of record which suggests that a causal relationship, 
or nexus, exists between the appellant's cardiomyopathy and 
his active service.  Even assuming continuity of 
symptomatology as established by the lay history of record, 
the appellant's statements, in and of themselves, are 
insufficient to establish a nexus between his in- service 
complaints of chest pain and palpitations and his current 
diagnosis.  Savage v. Gober, 10 Vet.App. 488, 197 (1997); 
Hicks, 12 Vet.App. at 89.  This is so because laypersons are 
not competent to speak to matters involving medical diagnosis 
or etiology.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Rather, the medical opinion of record indicates that there is 
no factual evidence of record to support a causal 
relationship between his disease process and active service.

As the appellant has failed to present competent medical 
evidence that his dilated cardiomyopathy was first manifested 
during service, was manifested to a degree of 10 percent or 
more within a year from his discharge from service, or is 
otherwise linked to service, his claim must be denied as not 
well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) 
(en banc) (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his claim on appeal.  
In this respect, the RO has issued a Statement of the Case 
and subsequent Supplemental Statements of the Case which have 
notified him of the reasons and basis for the denial of his 
claims.  Additionally, the RO has obtained all available 
clinical records identified by him as relevant to his claim 
and has obtained opinion from a medical expert.  The Board 
discerns no additional sources of relevant information which 
may be obtained concerning the present claim.  Accordingly, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).


ORDER

The claim for service connection for a cardiovascular 
disorder is denied as not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

